Citation Nr: 0507304	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2002.  Oral evidence provided to the undersigned in 
March 2005, indicates that the veteran currently is serving 
on active duty in the Persian Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Columbia, South Carolina Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required on your part.


REMAND

In March 2005, the veteran was scheduled to present testimony 
before the undersigned at a video conference hearing.  At the 
time of the hearing, however, the undersigned was informed by 
Columbia, South Carolina RO personnel that the veteran is 
currently serving on active duty in Iraq.

VA compensation may not be paid for any period that a veteran 
is serving on active duty.  Nevertheless, the claims before 
the Board have not been abandoned by the appellant, and it is 
clearly and unmistakably evident that good cause for not 
appearing at the March 2005 hearing has been shown.  
38 C.F.R. § 20.702 (2004).  

Under the circumstances the undersigned finds that further 
adjudication of the appellant's claim, to include the 
presentation of any sworn hearing testimony, should be 
deferred until the veteran is discharged or retired from 
active duty.  Thereafter, his claims should be reconsidered 
in light of all of the evidence of record, to include any 
service medical record evidence that may be created during 
the veteran's current tour of duty.  The veteran's right to a 
hearing before the Board is preserved.  

Therefore, this case is REMANDED to the RO for the following 
action:

These claims should be held in a suspense 
status until such time that the veteran 
informs VA in writing that he is no 
longer serving on active duty.  
Immediately upon learning that the 
veteran is no longer serving on active 
duty, the RO should secure all service 
medical records pertaining to the 
appellant's current term of service.  The 
RO must conduct any additional 
development that is warranted and 
consistent with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  If the 
claims remain denied, the RO should 
reschedule the veteran for the first 
available video conference hearing before 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


